Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2020 has been entered.

Election/Restrictions
The election of Group (I) with the addition of fenofibrate as the elected compound, leucine as the elected branched-amino acid, and liver cancer as the elected proliferative disease is maintained. It is noted claim 6 has been amended to recite “the method further comprises administering a branched-chain amino acid catabolism enhancer and/or a branched-chain a-ketoacid dehydrogenase complex (BCKDC) kinase inhibitor (BDK inhibitor)”. Said branched-chain amino acid catabolism enhancer and/or a branched-chain a-ketoacid dehydrogenase complex (BCKDC) kinase inhibitor is construed to be a compound that is not the elected compound. As such claim 6 is considered to be withdrawn as being drawn to nonelected species. 


				Claim Status
Claims 1, 3-9 and 37-38 are pending. Claims 2 and 10-36 are canceled. Claims 5, 6, and 38 are withdrawn. Claims 1, 3-4, 7-9, and 37 are examined in accordance to the elected species. 

Action Summary
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of claim amendment.
Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of claim amendment.
s 1, 3-4, and 7-9, and 37 rejected under 35 U.S.C. 103 as being un-patentable over Obukowicz (US2003/0212138 A1) in view of Jiao et al., Toxicology and Applied Pharmacology 185, 172-179 (2002), Tajiri et al., World J Gastroenterol. 2013 Nov 21; 19(43): 7620–7629, and Kobayashi et al., Archives of Biochemistry and Biophysics 407 (2002) 231-240 are withdrawn.

		Applicant’s argument and Response to Applicant’s argument
Applicant argues Applicant’s arguments with respect to claim(s) 1, 3-4, 7-9, and 37 have been fully considered and are persuasive.  Therefore, rejections and objections not reiterated form previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 103 as being un-patentable over Obukowicz (US2003/0212138 A1) in view of Hu et al., Biochemical and Biophysical Research Communications 471 (February 3. 2016) 290-295, Mayers et al, Nat Med. 2014 Oct; 20(10): 1193–1198.  
Obukowicz teaches  a method for the prevention, treatment, or inhibition of pain, inflammation, or inflammation-related disorder, or cancer, or Alzheimer's disease, or cardiovascular disease or disorder in a subject in need of such treatment, prevention, or inhibition, the method comprising treating the subject with a peroxisome proliferator activated receptor-.alpha. agonist and a cyclooxygenase-2 selective inhibitor or prodrug thereof, see claim 1. Moreover, Obukowicz teaches the peroxisome proliferator activated receptor-.alpha. agonist includes fenofibrate, see claims 3 and 4. Obukowicz further teaches the cancer includes hepatocellular carcinoma (liver cancer) and pancreatic cancer, see claim 54. While Obukowitcz does not teach fenofibrate is branched-chain amino acid catabolism enhancer or a branched-chain α-keoacid dehydrogenase complex (BCKDC) kinase inhibitor (BDK inhibitor), the instant specification, para [00150]-[00152] and the election of fenofibrate as the elected branched-chain amino acid catabolism enhancer or a branched-chain α-keoacid dehydrogenase complex (BCKDC) kinase inhibitor (BDK inhibitor) are taken as evidentiary that fenofibrate is a branched-chain amino acid catabolism enhancer or a branched-chain α-keoacid dehydrogenase complex (BCKDC) kinase inhibitor (BDK inhibitor).
Obukowicz does not teach the elected liver cancer is characterized by an accumulation of at least one branched-chain amino acid (BCAA) when compared to a healthy control subject or group of control subjects.
 Hu et al. teaches the use of fenofibrate, a PPAR-α agonist for treating pancreatic cancer, see Abstract. 
Mayers et al. teaches elevated plasma levels of branched chain amino acids (BCAAs) are associated with a greater than 2–fold increased risk of future pancreatic cancer diagnosis, see 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select fenofibrate in combination with a cyclooxygenase-2 selective inhibitor for the treatment of pancreatic cancer characterized by  accumulation or increase levels of BCCA such as leucine to give Applicant’s claimed method. One would have been motivated to do so because fenofibrate which is a PPARα agonist is known to treat pancreatic cancer as taught Hu et al. see Abstract and because elevated plasma levels of branched chain amino acids (BCAAs) that include leucine are associated with a greater than 2–fold increased risk of future pancreatic cancer diagnosis as taught by Mayers et al. see Abstract. One would reasonably expect the method taught by Obukowicz to be effective for treating pancreatic cancer characterized by increased level or accumulation of BCCA such as leucine as compared to a healthy control patient with success.
	With respect to the “… administering…. to increase branched-chain amino acid catabolism” limitation; said limitation is the intended outcome of the method step. Since the claimed method step is obvious over the combined cited references, said limitation would naturally flow from the teaching of the combined cited references absent evidence to the contrary. 

37 is rejected under 35 U.S.C. 103 as being un-patentable over Obukowicz (US2003/0212138 A1) in view of Hu et al., Biochemical and Biophysical Research Communications 471 (February 3. 2016) 290-295, Mayers et al, Nat Med. 2014 Oct; 20(10): 1193–1198 as applied to claims 1, 3-4, and 7-9  in further view of Baracos et al., J. Nutr. 136:237S-242S, 2006, Argiles et al., Oncol Rep . 1996 Jul;3(4):687-90,. Baracos et al. is cited in the IDS dated 02/11/2020.
The teachings of Obukowicz, Hu et al., and Mayers et al. has been discussed in the 103 rejection above. 
Obukowicz, Hu et al., and Mayers et al. collectively do not teach liver cancer. 
 Baracos et al. teaches what would otherwise be a relatively straightforward consideration of amino acid supply and demand is confounded by the presence of the tumor
and its potential utilization of BCAA for its proliferative and invasive activities. Positron emission tomography with 11C-leucine, used for in vivo tumor imaging, points to the high avidity of tumor amino acid uptake, see Abstract. Moreover, Baracos et al. teaches that because a higher proportion of leucine than other amino acids appeared in the acid precipitable tumor fraction
(i.e., was used for protein synthesis), then leucine would be preferable to other amino acids for tumor labeling. The use of 18F or 11C amino acid analogs for clinical tumor imaging
demonstrates the avidity of tumor uptake of amino acids compared with other tissues, see page 239S, right col, second para. Furthermore, Baracos et al. teaches with elevated amino acid
uptake and utilization in tumors, an approach to anticancer therapy may potentially be based on the specific inhibition of amino acid uptake by tumors, see page 240S, left col, last para bridging right col, first para. 

	 Nishizaki et al. teaches the tumor tissue competes successfully with host tissue for nitrogen substrates, particularly methionine, and an accelerated protein synthesis in HCC (hepatocellular carcinoma) consumes large amounts of these amino acids. The possibility of methionine-depleted treatment could be considered for patients with HCC, see Abstract. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Obukowicz, to include liver cancer characterized by  accumulation or increase levels of BCCA such as leucine to give Applicant’s claimed method. One would have been motivated to do so because fenofibrate which is a PPARα agonist is known to induce cell death on human liver cancer and because concentrations of BCAA encompassing leucine are elevated in hepatocellular carcinoma (liver cancer) as taught by Baracos et al., J., Argiles et al., Nishizaki et al. accelerated protein synthesis in HCC (hepatocellular carcinoma) consumes large amounts of these amino acids as taught by Nishizaki et al. One would reasonably expect the method taught by Obukowicz to be effective for treating liver cancer characterized by increased level or accumulation of BCCA such as leucine as compared to a healthy control patient with success.
			

Conclusion
No claims are allowed. 
JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628